F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                            APR 5 2005
                             FOR THE TENTH CIRCUIT
                                                                       PATRICK FISHER
                                                                                Clerk

    EDWARD JOSEF SCHULER,

              Plaintiff - Appellant,

     v.                                                   No. 04-4164
                                                   (D.C. No. 2:03-CV-736-TS)
    JO ANNE B. BARNHART,                                   (D. Utah)
    Commissioner of the Social Security
    Administration,

              Defendant - Appellee.


                             ORDER AND JUDGMENT            *




Before LUCERO , McKAY , and ANDERSON , Circuit Judges.



          After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination

of this appeal.    See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       Plaintiff Edward Schuler appeals the district court’s affirmance of the

Commissioner’s decision denying him disability insurance benefits (DIB),

because he was not insured for DIB due to insufficient quarters of coverage on his

alleged disability onset date. We exercise jurisdiction under 28 U.S.C. § 1291

and 42 U.S.C. § 405(g), and we affirm.

       To be insured, Mr. Schuler is required to show that he had at least twenty

quarters of coverage in the forty-quarter period including October 20, 1988, his

alleged date of disability.   See 42 U.S.C. § 423(c)(1)(B)(i); 20 C.F.R.

§ 404.130(b)(2); Snyder v. Shalala , 44 F.3d 896, 897 (10th Cir. 1995). The

Administrative Law Judge (ALJ) found that Mr. Schuler was not insured for DIB

on October 20, or at any later date, because he had only eleven of the requisite

twenty quarters of coverage. The ALJ rejected Mr. Schuler’s attempt to acquire

quarters of coverage for self-employment income in 1985 and 1986, because he

filed tax returns for those years outside the time limits permitted for inclusion of

self-employment income in the calculation of quarters of coverage and no

exceptions applied. Even if he qualified for the eight additional quarters of

coverage for 1985 and 1986, the ALJ noted he still had only nineteen quarters of

coverage. The Appeals Council declined review, making the ALJ’s decision the

final decision of the Commissioner.




                                           -2-
       Mr. Schuler then appealed to the district court. On referral, the magistrate

judge concluded substantial evidence supported the ALJ’s decision and

recommended the decision be affirmed. The district court adopted the magistrate

judge’s report and recommendation.

       Like the district court, we review the Commissioner’s decision to determine

whether the factual findings are supported by substantial evidence and whether

the correct legal standards were applied.    Threet v. Barnhart , 353 F.3d 1185, 1189

(10th Cir. 2003). “Substantial evidence is such relevant evidence as a reasonable

mind might accept as adequate to support a conclusion.”      Hamlin v. Barnhart ,

365 F.3d 1208, 1214 (10th Cir. 2004).

       Mr. Schuler argues that the Commissioner’s refusal to recompute his

quarters of coverage denied him due process and equal protection. The Social

Security Administration’s (SSA) earnings record for Mr. Schuler shows no

self-employment income entries for 1985 and 1986. Mr. Schuler filed tax returns

reporting self-employment income for these years in May 1995, after the

limitations period expired for correcting self-employment income records.         See

42 U.S.C. § 405(c)(1)(B), (c)(4) (setting forth three-year, three-month and

fifteen-day time limitations period for correcting records for year in question).

The SSA’s record therefore is conclusive evidence that Mr. Schuler had no

self-employment income for 1985 and 1986.         See 42 U.S.C. § 405(c)(4)(C);


                                            -3-
20 C.F.R. § 404.803(c)(3);   Yoder v. Harris , 650 F.2d 1170, 1172 (10th Cir. 1981).

And no exceptions apply for correcting Mr. Schuler’s earnings record for these

two years. See 42 U.S.C. § 405(c)(5)(F); 20 C.F.R. § 404.822(b)(2). We

conclude the ALJ’s decision that Mr. Schuler was not entitled to any quarters of

coverage for 1985 and 1986 self-employment income is supported by substantial

evidence and is without legal error.

      Next, Mr. Schuler argues that he presented new evidence in the district

court that part of his 1985 and 1986 earnings was from wages, and therefore this

court should remand to the Commissioner for further proceedings. Remand is

appropriate only “upon a showing that there is new evidence which is material

and that there is good cause for the failure to incorporate such evidence into the

record in a prior proceeding.” 42 U.S.C. § 405(g). In this case, remand is not

appropriate. As the district court recognized, the administrative record shows

only self-employment income for 1985 and 1986, not wages. Mr. Schuler fails to

show good cause for not bringing this argument to the ALJ’s attention.

Moreover, we note that the wage information he presented to the district court is

from 1987, a year for which he received four quarters of coverage.

      In addition, Mr. Schuler argues that if the Commissioner had recomputed

his earnings under 20 C.F.R. § 404.211, he would have had sufficient quarters of

coverage. This section applies to the computation of the amount of benefits for


                                          -4-
persons who are entitled to DIB. Because Mr. Schuler is not eligible for benefits

due to insufficient quarters of coverage, this section does not apply to him.

       We reject Mr. Schuler’s argument that the district court erred in denying

him oral argument. A party’s right to be heard may be satisfied by the district

court’s review of the briefs and other materials before the court.   Geear v.

Boulder Cmty. Hosp. , 844 F.2d 764, 766 (10th Cir. 1988). Here, the magistrate

judge examined the district court filings and the administrative record, and the

district court reviewed Mr. Schuler’s objections to the magistrate judge’s report

and recommendation de novo. Nothing in the record before us suggests the case

could not be adequately addressed based on the district court filings and

administrative record.   See id.

       We also reject Mr. Schuler’s argument that his pro se status has

handicapped his ability to amend his records and has deprived him of due process

and equal protection. Mr. Schuler’s pro se status alone is not enough to require

reversal. See Musgrave v. Sullivan , 966 F.2d 1371, 1374 (10th Cir. 1992). And

Mr. Schuler does not show either a deprivation of due process or equal protection.

       Finally, we reject any of Mr. Schuler’s arguments that have not been

specifically addressed in this order and judgment.




                                             -5-
       The judgment of the district court is AFFIRMED. Mr. Schuler’s request

for leave to proceed on appeal in forma pauperis (IFP) is moot. The district court

did not alter Mr. Schuler’s IFP status after filing its decision. Thus, he was

permitted to make his payments in installments. He remains obligated to continue

making payments until the entire filing fee is paid.   See Fed. R. App. P. 24(a)(3);

28 U.S.C. § 1915(b)(2). The mandate shall issue forthwith.



                                                       Entered for the Court



                                                       Stephen H. Anderson
                                                       Circuit Judge




                                             -6-